Citation Nr: 1425869	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a right hand disability. 

3. Entitlement to service connection for a left hand disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and son



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to November 1953. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St Petersburg, Florida, which denied the benefits sought on appeal.  

The Veteran testified before the undersigned at a Travel Board hearing in June 2013.  A transcript of that proceeding has been associated with the claims file. 

This appeal originally encompassed a claim of entitlement to service connection for bilateral hearing loss; that claim was granted by the RO in February 2014 and is thus no longer in appellate status.  

The claims were previously before the Board in July 2013, at which time they were remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his sworn hearing testimony before the undersigned, and in other consistent statements of record, the Veteran reported that he was a tank commander in Germany in 1952-1953, while assigned to the 517th Armored Field Artillery Battalion.  During this time, the Veteran stated that he injured his hands when a tree fell on his tank; he also reported that he contemporaneously injured his back when he was pushed back into a Howitzer from the impact.  He specifically stated that the left side of his low back hit a spike located at the back of the Howitzer.  He reported that he was subsequently treated at Frankfurt General Hospital.  He has endorsed near-continuous back and bilateral hand/finger symptomatology since the in-service injury. 

The Veteran's wife, who knew the Veteran at the time of the in-service accident, has also provided competent testimony and statements which corroborate the Veteran's reports of in-service injury to, and post-injury treatment of the hands and back. See Hearing Testimony, and "Buddy Statement" dated in May 2009. 

Unfortunately, and as noted in the Board's prior remand, the Veteran's service treatment records (STRs) are unavailable for consideration.  The RO has attempted to obtain these records on several occasions, but according to the National Personnel Records Center (NPRC), which is a military records repository, these records presumably were destroyed in the 1973 fire at the NPRC.

When, as here, the STRs are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist him in developing the claim, and to explain the reasons and bases for its decision. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

With the above in mind, the Board remanded the Veteran's claim in July 2013 in order to obtain etiology opinions.  The Board specifically directed that, in light of the missing STRs, the examiners acknowledge and discuss any lay evidence of a continuity of symptomatology. See Dalton v. Nicholson, 21 Vet App 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The requested VA opinions were obtained in November 2013; the examiner opined that the current back and bilateral hand conditions (diagnosed as degenerative disc disease and osteoarthritis, respectively) were less likely than not related to service.  The examiner reasoned that there was "no objective evidence that the Veteran was diagnosed with bilateral hands OA [osteoarthritis] or bilateral hands fracture and lumbar degenerative arthritis while in service."  He further noted that the Veteran was recently treated at the VAOPC in Broward and made no mention of low back or hand complaints and that there was also documentation "that the Veteran plays golf."

The Board finds the November 2013 VA examiner's opinion to be inadequate.  As an initial matter, the examiner stated that there was no "objective" evidence of in-service hand and back pathology/diagnoses, thereby relying almost exclusively on the lack of contemporaneous medical records for his negative opinions. See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible). 

In this case, as already acknowledged, the Veteran's STRs are unavailable, in turn making it more difficult for him to establish that he indeed experienced sustained injury to his hands and back while in service, with subsequent hospitalization/treatment.  The Veteran is competent, however, to say those events in service occurred because this is his firsthand knowledge of a factual matter. See Dalton, supra.  And VA has a duty to assist him by obtaining all relevant evidence in support of his claim, including especially in this situation when there are no STRs to consider. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

He and the others who have submitted lay statements on his behalf also are competent to say he has experienced continuous symptoms since service (e.g., back and hand pain), indeed, even in the absence of any actual medical treatment records otherwise confirming that he has. See Buchanan, supra.  

The Board eventually will have to assess his credibility, so not just his competency, to in turn determine the ultimate probative value of his lay testimony and that of the others who have submitted statements on his behalf - both insofar as the occurrence of the claimed events in service and regarding whether he has continued to experience the same or similar symptoms during the many years since. See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  However, that is for the Board (and not the VA examiner) to assess at a later point.  

In short, in rendering his opinion, the VA examiner should have considered the Veteran's competent reports of the circumstances and type of injuries he sustained in-service while stationed in Germany; this is especially so in light of the missing STRs and that there can be no "objective" evidence of in-service of such injuries given this fact. 

The Board also notes that VA x-rays reports from September 2013 confirmed findings consistent with "possible" old fractures of the bilateral hands.  The VA examiner made no attempt to explain these findings in light of the Veteran's claim that he sustained fractures to his hands/fingers during service. 

For the reasons outlined above, the Board finds that September 2013 VA opinion is inadequate; accordingly, an addendum opinion, which takes into account the Veteran's statements concerning in-service injury and continuous post-service symptomatology, should be obtained upon remand. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment. 

In addition, obtain all private treatment records which have not been obtained already.  These records should again include those identified by the Veteran at the June 2013 Board hearing (namely, treatment records from Dr. Torres). In doing so, contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. Thereafter, obtain an addendum to the September 2013 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

The examiner should provide an opinion as to whether it is at least as likely than not that the Veteran's currently diagnosed low back and bilateral hand disorders had onset in service, or are causally related to active service, to include as due to the reported tank injury/accident involving the low back and bilateral hands while serving in Germany in 1952-1953. 

The examiner should also explain the significance, if any, of the September 2013 VA x-rays of the bilateral hands, which confirm "possible" old fractures.  

In offering any opinion, the examiner is advised that advised that he cannot rely on the lack of contemporaneous medical records for his negative opinion.  Rather, he should consider the Veteran's competent reports of the circumstances and type of injuries he sustained during service, as well as his reports of continuous back and hand symptomatology since the in-service injury. See Dalton, supra. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

If the September 2009 VA examiner is no longer available, or if that examiner or the agency of original jurisdiction finds that a new examination is necessary, the Veteran shall be scheduled for a VA examination.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



